ORDER
The Advisory Committee on Judicial Conduct having filed with the Court a presentment recommending that GEORGE W. PARSONS, JR., a Judge of the Superior Court, be publicly reprimanded for violating Canons 1 and 2A of the Code of Judicial Conduct and Rule 1:15-8(a)(6);
And, respondent, through counsel, having waived his right to a hearing before the Supreme Court;
And good cause appearing;
It is ORDERED that the presentment of the Advisory Committee on Judicial Conduct is adopted and GEORGE W. PARSONS, JR., is hereby publicly reprimanded.